DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 7-8, 12-15, 18, 21-25, 28, 30-32 and 35 are objected to because of the following informalities:
Claim 1, line 9 recites “docking station.” Should be changed to “docking station,”.
Claim 1, line 1 recites “the heart”. The claim should recite “a heart”.
Claim 1, line 11 recites “the occluded LAA”. The claim should recite “an occluded LAA”.
Claim 1, line 5 recites “the left atrial appendage”. The claim should recite “the left atrial appendage (LAA)”. 
Claim 23, recites “an opening of”. Should be changed to “an opening for”. 
Claims 21 and 31 do not end with a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 23, 30, 32 and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 depends from claim 1 and recites “the closure for the recessed socket”. Claim 1 recites “a recessed socket accessible from the left atrium through an opening and a closure covering the opening”. It is unclear if “the closure” recited in claim 18 is “the closure” covering the opening recited in claim 1, or a closure for “the recessed socket” recited in claim 1. 
Claim 23 recites “a cover”. It is unclear if this “cover” is the same or a different structure than the previously recited “closure”. From the specification it appears the “cover” is an embodiment of the different closures (see Page 5, lines 4-10 of the specification).
Claim 30 and 35 recite “the recessed conduit”. There is insufficient antecedent basis for this limitation in the claim.
Claim 32, line 5 recites “the LC circuit”. It is unclear if the limitation is referring to the “first LC circuit” or the “second LC circuit” previously recited. 
Claim 35 recites “a modular active element”. It is unclear if this is the same or a different structure than the previously recited “modular active element” in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 12-15, 18, 21-25 and 35 are rejected under 35 U.S.C. 103 as being obvious over Edmiston et al (US20140364941) (“Edmiston”).
Regarding claim 1, Edmiston discloses a device (see Abstract) for implantation in a left atrial appendage of the heart, comprising: 
a docking station (medical device 20, see Fig. 1A) comprising a radially expansible element (frame of occluder 20, Paragraphs [0088], [0096], see Fig. 1A) that is adjustable between a contracted orientation suitable for transluminal delivery and a deployed orientation configured to anchor within the left atrial appendage (Paragraph [0096], see Figs. 7-11), a recessed socket (hub 54) accessible from the left atrium through an opening (opening at distal end of hub 312, see Fig. 20), and a closure (flaps 36) covering the opening (Paragraph [0104]); and 
a modular active element (collet fingers 118/delivery catheter 104) configured for detachable engagement within the recessed socket of the docking station (Paragraph [0092, 0097,0103]).
Edmiston according to the embodiment of medical device 20 and delivery system 22 discussed above, is silent regarding the radially expansible element to fluidically isolate the left atrial appendage from the left atrium. Edmiston according to another embodiment teaches the occluder portion 306 is non-permeable and prevents fluid from passing through occluder portion (Paragraph [0114], Paragraph [0113]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the radially expansible element to fluidically isolate the LAA from the left atrium as taught by another embodiment of Edmiston in order to prevent fluid from passing through the occluder portion for maintaining a delivered contrast fluid in the LAA for visualization (Paragraph [0114]). 
Edmiston according to the embodiment of medical device 20 and delivery system 22 discussed above, is silent regarding the device characterized in that the recessed socket extends fully through the docking station providing access to the occluded LAA when the docking station has been deployed. Edmiston according to another embodiment teaches contrast fluid 304 is injected through hub 312 of 300 through a channel 310 (see Fig. 19, Paragraph [0114]); therefore provding access to the occluded LAA after deployment. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the recessed socket to include access to the LAA as taught by another embodiment of Edmiston in order to allow for the delivery of a contrast fluid or another substance to the LAA (Paragraph [0114]). 
Regarding claim 3, Edmiston as modified discloses a device according to Claim 1, in which the modular active element comprises a treatment device or a sensing device (distal end of catheter 104 may include a sensor, Paragraph [0107]).  
Regarding claim 7, Edmiston as modified discloses a device according to Claim 1, in which the modular active element is a sensing element configured to detect a parameter selected from pressure or heart rate (Paragraph [0107]).  
Regarding claim 8, Edmiston as modified discloses a device according to Claim 1, in which the modular active element is a treatment device configured to deliver a substance into the heart (through delivery catheter 302 and medical device 300 has a flow path 310, see Fig. 20; through the flow path 310 contrast fluid is delivered into the LAA which is within the heart, Paragraph [0114]).  
Regarding claim 12, Edmiston as modified discloses a device according to Claim 1, in which the docking station is configured to provide electrical connection between the modular active element and surrounding tissue through the radially expansible element (the frame of occluder is made of nitinol material that is electrically conductive, Paragraph [0088] and would therefore be able to provide an electric connection between the elements 118/104 and tissue).  
Regarding claim 13, Edmiston as modified discloses a device according to Claim 1, in which the modular active element is dimensioned to engage within the recessed socket to close the recessed socket (118 is fitted within hub 54 and the 104 is fitted with the flaps to substantially close the opening of the hub 54 see Fig. 12).  
Regarding claim 14, Edmiston as modified discloses a device according to Claim 1, in which the modular active element is configured to engage within the recessed socket with a proximal part of the modular active element disposed proximally of the recessed socket (proximal part of modular active element is interpreted as the end of catheter 104 engaged with medical device 20, see Fig. 12)
Regarding claim 15, Edmiston discloses a device according to Claim 1, in which the modular active element is configured to engage within the recessed socket with a proximal part extending into the left atrium (proximal part of modular active element is interpreted as portion of catheter 104 that is within the left atrium when the occluder 20 is delivered, see Fig. 8), and in which the proximal part extending into the left atrium optionally comprises a treatment or sensing device (Paragraph [0107]).  
Regarding claim 18, Edmiston discloses a device according to Claim 1, in which the closure for the recessed socket comprises a cover (flaps are made of the same material as the occluder material, Paragraph [0031], [0081]) to fluidically isolate the left atrium from the LAA when the device is deployed in the LAA (Paragraph [0105]), in which the cover optionally comprises a self-closing aperture (biased to closed position, Paragraph [0033]). Edmiston is silent regarding the cover being a mesh. Edmiston teaches there may be one or more additional layers similar sized to first layer 32A, extending over the hub end 34 with flaps 36 (Paragraph [0081]). Where one of the layers may be a woven polymer fabric (interpreted as a mesh). It would have been an obvious matter of design choice to one having ordinary skill in the art at the effective filing date of the invention to have modified the cover to be a mesh for the purpose of sealing the LAA and allowing entry of a device, since applicant has not disclosed that having a mesh closure provides an advantage, solves a stated problem, or is used for any particular purpose and it appears the device would perform equally well with other designs such as described in the instant specification on Page 18, lines 9-11.
Regarding claim 21, Edmiston discloses a device according to Claim 1, in which the closure is configured to promote epithelial cell proliferation (closure can include tissue growth member 28, where tissue growth member may extend over the occluder portion 24, Paragraph [0080]).  -5-Application No.: Not Yet Assigned Attorney Docket No.: 00115-0033-00000  
Regarding claim 22, Edmiston discloses a device according to Claim 1, in which the radially expansible element is a radially expansible cage (frame structure of occluder 20 is substantially a cage, see Fig. 2, 8, 9, 10, 11, Paragraph [0083]; the frame is expandable, Paragraph [0096]).  
Regarding claim 23, Edmiston discloses a device according to Claim 1, in which the radially expansible element comprises proximal part (see annotated Fig. 1A) having a substantially toroidal shape (the open space of the proximal part as shown in annotated Fig. 1A is interpreted as a toroidal shape by having a “donut” shape) and comprising an opening of the recessed socket (opening at distal end of hub 54), a cover (flaps 36) for the recessed socket, and a distal part (see annotated Fig. 1A) that is substantially cylindrical (distal part is interpreted as being substantially cylindrical by having substantially extending straight longitudinally and having a substantially oval cross section, see Fig. 1, where the Figs. 1, 7-11 & 20 relied upon for the rejection of claim 1 are the same embodiment).  

    PNG
    media_image1.png
    411
    381
    media_image1.png
    Greyscale

Regarding claim 24, Edmiston discloses a device according to Claim 1, in which the modular active element and recessed socket are configured for inter-engagement when the modular active element is fully received in the recessed socket (Paragraph [0092], see Figs. 2, 8, 9, 10, 11).  
Regarding claim 25, Edmiston discloses a device according to Claim 1; yet, is silent regarding in which the modular active element and recessed socket are configured for screw-fit detachable engagement for the embodiment discussed above. Regardless, Edmiston discloses some embodiments have a screw fit attachment (Paragraph [0021]).  It would have been obvious to use known and disclosed attachment means in the device of Edminson displayed in figures 7-11 discussed above. 
Regarding claim 1, Edmiston under a second interpretation discloses a device (see Abstract) for implantation in a left atrial appendage of the heart, comprising: 
a docking station (medical device 20) comprising a radially expansible element (frame of occluder, Paragraphs [0088], [0096]) that is adjustable between a contracted orientation suitable for transluminal delivery and a deployed orientation configured to anchor within the left atrial appendage (Paragraph [0096], see Figs. 7-11), a recessed socket (hub 54) accessible from the left atrium through an opening (opening at distal end of hub 312, see Fig. 20), and a closure (flaps 36) covering the opening (Paragraph [0104]); and 
a modular active element (118 alone is interpreted as the modular active element in the second interpretation) configured for detachable engagement within the recessed socket of the docking station (Paragraph [0092]).
Edmiston according to the embodiment of medical device 20 and delivery system 22 discussed above, is silent regarding the radially expansible element to fluidically isolate the left atrial appendage from the left atrium. Edmiston according to another embodiment teaches the occluder portion 306 is non-permeable and prevents fluid from passing through occluder portion (Paragraph [0114], Paragraph [0113]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the radially expansible element to fluidically isolate the LAA from the left atrium as taught by another embodiment of Edmiston in order to prevent fluid from passing through the occluder portion for maintaining a delivered contrast fluid in the LAA for visualized (Paragraph [0114]). 
Edmiston according to the embodiment of medical device 20 and delivery system 22 discussed above, is silent regarding the device characterized in that the recessed socket extends fully through the docking station providing access to the occluded LAA when the docking station has been deployed. Edmiston according to another embodiment teaches contrast fluid 304 is injected through hub 312 of 300 through a channel 310 (see Fig. 19, Paragraph [0114]); therefore provding access to the occluded LAA after deployment. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the recessed socket to include access to the LAA as taught by another embodiment of Edmiston in order to allow for the delivery of a contrast fluid or another substance to the LAA (Paragraph [0114]). 
Regarding claim 2, Edmiston discloses a device according to Claim 1, in which the modular active element is dimensioned to fit fully within the LAA (where 118 walls of LAA are defined by the line 5, the collet fingers 118 would be within the hub 54, where the hub 54 is entirely within the LAA; and therefore the collet fingers 118 would be dimensioned to fully fit within the LAA, see Figs. 8, 9, 10, 11).  
Regarding claim 35, Edmiston discloses a system comprising a device according to Claim 1, and a delivery catheter (104) to transluminally deliver a modular active element (118) to the recessed conduit of the docking station (Paragraph [0092], see Figs. 2, 8, 9, 10, 11).

Note: Claims 28 and 30-32 are free of prior art; No prior art of record teaches or makes obvious the modular active element with the electrical components as recited in claims 28-32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771      

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771